DETAILED ACTION
The amendment filed on December 22, 2021 has been entered.
	Claims 21-28 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2009/0049861) in view of Needham et al. (3,742,866) and Adams et al. (6,497,255).
Luo et al. (Figures 2 and 7-8) discloses a heating, ventilation, and air conditioning (HVAC) system 42, comprising: 
a compressor 52, a condenser 44, an expander 46, and an evaporator 48, 
the compressor, 52 the condenser 44, the expander 46, and the evaporator 48 are fluidly connected, the condenser 44 is configured to condense vapor refrigerant received from the compressor 52 to liquid refrigerant, the condenser 44 (10) comprising (Figure 2):
a shell 16 having a volume, a length, a first end, a second end, a refrigerant inlet 25, and a refrigerant outlet 27, the shell 16 being cylindrical (Figure 8), the refrigerant inlet 25 being disposed at a relatively higher vertical elevation of the shell 16 than the refrigerant outlet 27 such that gravitational force induces flow of refrigerant from the refrigerant inlet 25 toward the refrigerant outlet 27, the length of the shell 16 extending from the first end to the second end in a longitudinal direction (horizontally), the refrigerant outlet 27 being disposed in the middle of the shell 16 along the longitudinal direction;

wherein the heat exchanger tubes 12 are disposed at a vertical elevation that is relatively closer to the refrigerant inlet 25 than the refrigerant outlet 27, 
wherein in operation, the flow of refrigerant is directed into the shell 16 of the condenser 44 (10) via the refrigerant inlet 25, the flow of refrigerant is directed out of the shell 16 to the expander 46 via the refrigerant outlet 27, the flow of refrigerant is then directed from the expander 46 to the evaporator 48, the flow of refrigerant is then directed from the evaporator 48 to the compressor 52, and the flow of refrigerant is then directed from the compressor 52 back into the shell 16 of the condenser 44 (10) via the refrigerant inlet 25;
but does not disclose a combination refrigerant displacement and drain device disposed within the shell 16 and separating the volume inside the shell 16, the combination refrigerant displacement and drain device having an elongated structure, the elongated structure extending in the longitudinal direction, the elongated structure having a first side and a second side, the first side being disposed at one side of the refrigerant outlet toward the first end of the shell, the second side being disposed at another side of the refrigerant outlet toward the second end of the shell, the first side and the second side being symmetric relative to the refrigerant outlet along a transversal axis of the shell, each of the first side and the second side being symmetric along a longitudinal axis of the shell, each of the first side and the second side including a flat surface extending from an end of the shell towards the refrigerant outlet, the combination refrigerant displacement and drain device comprising:
a plurality of slants which slant from a first vertical elevation in the shell 16 toward a second vertical elevation in the shell 16, the second vertical elevation being relatively closer to a 
wherein the combination refrigerant displacement and drain device is configured to prevent refrigerant from collecting and accumulating in the volume of the shell which is between the combination refrigerant displacement and drain device and the bottom cylindrical part of the shell, 
wherein the combination refrigerant displacement and drain device displaces a portion of the volume of the shell 16, which is between the combination refrigerant displacement and drain device and the bottom cylindrical part of the shell 16, the portion being a displaced refrigerant volume, 
such that the combination refrigerant displacement and drain device is configured to direct the flow of refrigerant out of the shell 16.
Needham et al. (Figures 1-7) discloses a shell 18, comprising:
a volume, a length, a first end, a second end, a fluid inlet 22, and a fluid outlet 20, shell 18 being cylindrical, the inlet 22 being disposed at a relatively higher vertical elevation of the shell 18 than the outlet 20 such that gravitational force induces flow of fluid from the inlet 22 toward the outlet 20, the length of the shell 18 extending from the first end to the second end (horizontally) in a longitudinal direction, the outlet 20 being disposed in the middle of the shell 18 along the longitudinal direction; and
a combination fluid displacement and drain device 24 disposed within the shell 18 and separating the volume inside the shell 18, the combination fluid displacement and drain device 
wherein the combination fluid displacement and drain device 24 is configured to prevent fluid from collecting and accumulating in the volume of the shell 18 which is at the bottom between the combination fluid displacement and drain device 24 and the bottom cylindrical part of the shell 18, wherein the combination fluid displacement and drain device 24 displaces a portion of the volume 34 of the shell 18, which is between the combination fluid displacement and drain device 24 and the bottom cylindrical part of the shell 18, the portion being a fluid volume, for the purpose of facilitating fluid collection and cleaning (Brief Description of the Invention).
Adams et al. discloses a heating, ventilation, and air conditioning (HVAC) system, comprising: 
a shell 12;
heat exchanger tubes of coil 30; and
a combination displacement and drain device 35 having an elongated structure 39, the elongated structure 39 extending in a longitudinal direction (left to right in Figure 2), the 
a plurality of unlabeled slants which slant from a first vertical elevation in the shell 12 toward a second vertical elevation in the shell 12, the second vertical elevation being relatively closer to a bottom part of the shell 12, the plurality of unlabeled slants extending and slanting toward the refrigerant outlet 70 in the longitudinal direction, wherein the plurality of unlabeled slants converge to form a channel, the channel extending a length of one of the plurality of slants, and the channel adapted to guide the refrigerant toward the refrigerant outlet 70 for the purpose of facilitating fluid collection and removal from the heat exchanger tubes.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Luo et al. the combination fluid displacement and drain device having an elongated structure with a first side and a second side, and being symmetric relative to the refrigerant outlet along a transversal axis and a longitudinal axis of the shell for the purpose of facilitating fluid collection and cleaning in the shell as recognized by Needham et al., and employ in Luo et al. the drain device comprising a plurality of slants converging to form a longitudinal channel for the purpose of facilitating fluid collection and removal as recognized by Adams et al..  

Regarding claim 23, the plurality of unlabeled slants of Adams et al. are read as being “designed based on a relative velocity profile” of the fluid. 
Regarding claim 24, Figures 1-2 of Adams et al. the plurality of unlabeled slants converge to form a plurality of channels at edges.
Regarding claim 25, Figure 1 of Needham et al. discloses the combination fluid displacement and drain device 24 extends continuously from an end of the shell 18 toward the fluid outlet 20.  In the combination of references, the plurality of unlabeled slants as taught by Adams et al. would extend continuously from an end of the shell 16 toward the fluid outlet 27 of Luo et al..  
Regarding claim 27, Figure 1 of Needham et al. discloses the combination fluid displacement and drain device 24 at the first vertical elevation is disposed at an end of the shell 18 that is opposite the fluid outlet 20, and a second end of the plurality of slants 24 at the second vertical elevation is disposed relatively closer to the fluid outlet 20.  In the combination of references, the plurality of unlabeled slants as taught by Adams et al. would extend continuously from an end of the shell 16 toward the fluid outlet 27 of Luo et al..  
Regarding claim 28, Figure 1 of Needham et al. discloses the combination fluid displacement and drain device 24 slant from the first end and the second end of the shell toward the refrigerant outlet 20 in the longitudinal direction.  In the combination of references, the ..  

	Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2009/0049861) in view of Needham et al. (3,742,866) and Adams et al. (6,497,255) as applied to claim(s) 21-25 and 27-28 above, and further in view of Ehrhart (1,855,390).
The combined teachings of Luo et al., Needham et al. and Adams et al. lacks a sump area disposed in fluid communication with the unlabeled channel (as taught by Adams et al.) and the refrigerant outlet 27 of Luo et al., the sump area being disposed between the channel 26 and the refrigerant outlet 27.
Ehrhart (Figure 1) discloses a condenser comprising:
a shell 10 having a volume, a length, a first end, a second end, an inlet 21, and an unlabeled outlet (bottom in Figures 1-2), the length of the shell 10 extending from the first end to the second end in a longitudinal direction;
heat exchanger tubes 11 extending in the longitudinal direction of the shell 10 between tubesheets 12, 13; and
a sump area 25 disposed in fluid communication with the unlabeled outlet for the purpose of facilitating collection of the condensed fluid.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Luo et al., Needham et al. and Adams et al. a sump area being disposed between the channel (as taught by Adams et al.) and the refrigerant outlet to provide fluid communication there between for the purpose of facilitating collection of the condensed fluid as recognized by Ehrhart.
Response to Arguments
The rejection in view of McNeil et al. (6,868,689) is withdrawn in light of the claim amendments.
Applicant’s arguments have been considered but are moot in light of the new ground of rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763